DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This office action is in response to amendments filed 10/05/2022. Claims 1,3-11 and 13-20 are pending.
Response to Arguments
Applicant's arguments  and amendments with respect to rejections of Claims  1,3-11 and 13-20 under 35 USC 103 been fully considered but they are not persuasive.
 	With respect to applicant’s argument that Tantardini fails to teach maintaining a database of a plurality of waypoints that subdivide a region, and a status of the waypoints, examiner respectfully disagrees. Tantardini’s ground obstacle map database in par. 0065-0068 stores a plurality of positions with the status that they are occupied by an obstacle. Note because applicant has claimed that “waypoints that subdivide a region, a status of each of the plurality of waypoints” and “the detected obstructions being identified in the status of one or more of the plurality of waypoints”, the waypoints are interpreted as positions in space for which status information is stored. This is different from the conventional “waypoint” in the art which is a point along a flight path for a drone. 
	With respect to applicant’s argument that Tantardini fails to disclose “utilizing the feedback to update the flight path of at least one of the plurality of predefined flying lanes by modifying which waypoints of the region define the flight path, to update the status of waypoints of the plurality of waypoints”, examiner respectfully disagrees. Tantardini in par. 0065-0068 and 0218-0219 discloses the drones detecting new obstacles that are not in the latest version of the obstacle database and updating the status of the positions in the database with new obstacles and modifying the positions of D-airways to route drones around the obstacles. Tantardini also discloses that the motivation for doing this is to reduce the crash risk below an acceptable limit.
	With respect to applicant’s arguments that none of the references teach updating the database that is part of the ATC based on feedback from the plurality of UAVs, examiner respectfully disagrees. Tantardini discloses this with the discussion of the obstacle database updating in par. 0065-0068.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyhorn et al (US 20180357909; hereinafter referred to as Eyhorn) in view of Tantardini et al (US 20190019418) and Kopardekar et al (US 20160275801; hereinafter referred to as Kopardekar)
Regarding Claim 1, Eyhorn teaches a flying lane management method (see at least Fig. 7) implemented in an air traffic control system communicatively coupled to one or more drones via one or more wireless networks (see at least system 100 communicating to drones 104, 106 over wireless telephone network 112 in par. 0108 and Fig. 1), the flying lane management method comprising: 
initiating communication to the one or more drones at a preflight stage for each, wherein the communication is via one or more cell towers associated with the one or more wireless networks (see at least communicating with the drone at a pre-flight stage  in par. 102 and communicating over wireless 4G and LTE telephone networks in par. 0108 interpreted as communicating via cell towers), 
selecting a flying lane, from a plurality of predefined flying lanes, each flying lane defining a flight path that is configured for multiple drones to follow simultaneously, (see at least drone highway and drone approach corridors at target locations in par. 0147 interpreted as predefined flying lanes and coordinating the ascent/descent of multiple drones 106 within the same drone approach corridor in par. 0156, see also selecting drone approach corridors for each drone in par. 0156-0157), 
for the one or more drones based on a destination (see at least selecting drone approach corridors that lead directly to or are as close as possible to the target location in par. 0157), current air traffic in a region under management of the air traffic control system (see at least re-routing a second drone to a second drone approach corridor to avoid using an occupied drone approach corridor in par. 0156-0157 is selecting a flying lane based on air traffic in the flying lane), and based on detected obstructions in the region (see at least re-routing the second drone to a secondary drone-approach corridor because the primary corridor was unavailable due to an obstruction in par. 0156-0157), 
providing the flying lane to the one or more drones as an approval to takeoff and fly along the flying lane (see at least granting permission for a drone to ascend into a drone approach corridor in par. 0099); 
continuing the communication during flight on the flying lane and receiving data from the one or more  drones, wherein the data comprises feedback during the flight (see at least platform communicating with drone during in-flight stage and the platform receiving drone flight data from the drone during execution of the flight plan in par. 0104); 
utilizing the feedback to update the flight path of at least one of the plurality of predefined flying lanes (see at least sensor data detecting a new obstruction used to modify location and dimensions of a drone approach corridor boundaries in par. 0206) and to manage air traffic in the region (see at least re-routing a second drone to a second drone approach corridor to avoid using an occupied drone approach corridor in par. 0156-0157 interpreted as utilizing the feedback from the first drone (feedback that it is located in the primary drone approach corridor) to manage air traffic in the region); and 
providing updated instructions to each of the multiple drones operating in the at least one of the plurality of predefined flying lanes updated based on the updated flight path (see at least example of detecting that a drone approach corridor has become obstructed and re-routing descending drones in the drone approach corridor in par. 0096 interpreted as updating the flight path of the obstructed corridor to be a new flight path taking the drones in the corridor to an unobstructed corridor).
Eyhorn does not appear to explicitly teach all of the following, but Tantardini does teach:
	maintaining a continuously updated database in the air traffic control system including a plurality of waypoints that subdivide a region, a status of each of the plurality of waypoints (see at least virtual air traffic control server (VATCS) storing positions and whether the position has an obstacle there in the obstacle map database in par. 0065-0067 and continuously updating D-airways by the VATC in par. 0219), and 
	a plurality of predefined flying lanes, each flying lane defining a flight path that is configured for multiple drones to follow simultaneously and the flight path for each of the plurality of flying lanes is defined by multiple waypoints of the plurality of waypoints (see at least D-airways are flight corridors composed of multiple GNSS waypoints in par. 0216)
	the detected obstructions being identified in the status of one or more of the plurality of waypoints (see at least detecting new obstacles and updating air traffic data on VATCs servers in par. 0065-0068 and continuously updating obstacle locations with new houses, roads or no-fly zones in par. 0218-0219);
utilizing the feedback from the one or more drones to update the flight path of at least one of the plurality of predefined flying lanes by modifying which waypoints of the region define the flight path, to update the status maintained in the database of waypoints of the plurality of waypoints (see at least detecting fixed or moving non-cooperative obstacles not included in the latest version of the ground obstacle map database and sending updates to the VATC servers in par. 0065-0068 and continuously updating D-airways to route around newly detected obstacles in par. 0218-0219).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Eyhorn to incorporate the teachings of Tantardini wherein the virtual air traffic server stores a plurality of waypoints that are used to define predefined but continuously updated D-airways and stores whether each position has an obstacle or not in an obstacle map database. The motivation to incorporate the teachings of Tantardini would be to “maintain a risk level in case of crash in the area overflown within a predetermined safety limit.” (see par. 0219)
While Eyhorn does teach the drones having communication interfaces to communicate over a cell network (see par. 0104 and 0108), it fails to explicitly teach the following, but Kopardekar does teach: 
wherein the one or more drones each comprise hardware and antennas adapted to communicate to the one or more cell towers (see at least UAS having an ASAP-U module including hardware and antennas for communicating with cell towers in par. 0228); 
passenger drones (see at least UAS carrying human passengers in par. 0249)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Eyhorn and Tantardini to incorporate the teachings of Kopardekar wherein some UAS’s carry passengers and each UAS has an ASAP-U module with hardware and antennas to communicate with other aircraft via cell towers. The motivation to incorporate the teachings of Kopardekar would be find route conflicts and calculate course adjustments automatically without the need for a pilot (see par. 0228), which improves safety and efficiency. 
Regarding Claim 4, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management method of claim 1 (see Claim 1 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). Eyhorn further teaches, further comprising: 
providing updates to the one or more drones for the flying lane based on the feedback (see at least sensor data revealing a new obstruction in par. 0206 and sending a secondary drone approach corridor for the drone to use in par. 0207) and 
providing updates to the one or more drones for the flying lane based on feedback from other devices (see at least the ADLD detecting if the landing pad or drone approach corridor becomes obstructed and informing the drone control platform, which reroutes drones to a designated backup ADLD in par. 0095)

Regarding Claim 5, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management method of claim 1 (see Claim 1 analysis). Eyhorn further teachers further comprising: 
based on the feedback, determining the one or more passenger drones at ready to descend or fly to the destination and providing authorization to the one or more passenger drones for a descent (see at least the drone flight data including requests to enter drone approach corridors in par. 0104 and granting access to the drone approach corridor in par. 0106).
Regarding Claim 6, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management method of claim 1 (see Claim 1 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). Eyhorn further teaches further comprising: 
based on the feedback, detecting a new obstruction, and selecting another flying lane from the plurality of flying lanes (see at least sensor data revealing a new obstruction in par. 0206 and identifying a secondary drone approach corridor for the drone to use in par. 0207).
Eyhorn does not appear to explicitly teach the following, but Tantardini does teach:
updating the database with the newly detected obstruction (see at least virtual air traffic control server (VATCS) being updated after a drone detects a new obstruction in par. 0065-0068, and continuously updating D-airways by the VATC based on new obstructions in par. 0219)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Eyhorn to incorporate the teachings of Tantardini wherein the virtual air traffic server stores a plurality of waypoints that are used to define predefined but continuously updated D-airways and stores whether each position has an obstacle or not in an obstacle map database. The motivation to incorporate the teachings of Tantardini would be to “maintain a risk level in case of crash in the area overflown within a predetermined safety limit.”

Regarding Claim 7, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management method of claim 6 (see Claim 6 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Eyhorn further teaches wherein the updates to the flight path and/or selection of the flying lane comprise a buffer distance from the new obstruction (see at least modifying stand-off distances to an obstruction when drone sensor data reveals a new obstruction is detected in par. 0206)
Regarding Claim 8, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management method of claim 6 (see Claim 6 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Eyhorn further teaches wherein the new obstruction is detected by the one or more drones based on hardware thereon and communicated to the air traffic control system (see at least drone control platform receiving sensor data from drone revealing a new obstruction in par. 0206 )
Regarding Claim 9, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management method of claim 1 (see Claim 1 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Eyhorn further teaches wherein the air traffic control system is adapted to operate autonomously (see at least drones controlled autonomously in par. 0110)
Regarding Claim 10, Kantor as modified by Gilboa-Amir, Kopardekar, and Chambers teaches the flying lane management method of claim 1 (see Claim 1 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Kantor further teaches wherein the one or more wireless networks comprise a satellite network (see at least network 112 being a satellite network in par. 0108).
Regarding Claim 11, Eyhorn teaches an air traffic control system (see at least system 100 in Fig. 1) communicatively coupled to one or more drones via one or more wireless networks (see at least communicating with the drone at a pre-flight stage  in par. 102 and communicating over wireless 4G and LTE telephone networks in par. 0108), the air traffic control system comprising: 
a network interface  and one or more processors (see at least computing systems communicating over network 112 in par. 0108 and hosting drone control platform in par. 0109, some type of network interface is inherent to a computing system that communicates with drones over a cell network) communicatively coupled to one another and memory storing instructions (see at least persistent storage device 102b being computer readable memory in par. 0109 ) that, when executed, cause the one or more processors to. The functions that the processor is caused to do are taught by Eyhorn as modified by Tantardini and Kopardekar (see Claim 1 analysis for rejection of the method). 
Regarding Claim 13, Eyhorn as modified by Tantardini and Kopardekar also teaches flying lane management system for implementing the method of Claim 3 (see Claim 3 analysis for rejection of the method).
Regarding Claim 14, Eyhorn as modified by Tantardini and Kopardekar teaches the air traffic control system of claim 13 (see Claim 13 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). Eyhorn further teaches wherein the instructions, when executed, further cause the one or more processors to:
provide updates to the one or more drones for the flying lane based on the feedback (see at least sensor data revealing a new obstruction in par. 0206 and sending a secondary drone approach corridor for the drone to use in par. 0207) and 
provide updates to the one or more drones for the flying lane based on feedback from other devices (see at least the ADLD detecting if the landing pad or drone approach corridor becomes obstructed and informing the drone control platform, which reroutes drones to a designated backup ADLD in par. 0095).
Regarding Claim 15, Eyhorn as modified by Tantardini and Kopardekar teaches the air traffic control system of claim 13 (see Claim 13 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). Eyhorn further teaches further comprising: 
based on the feedback, determining the one or more passenger drones at ready to descend or fly to the destination and providing authorization to the one or more passenger drones for a descent (see at least the drone flight data including requests to enter drone approach corridors in par. 0104 and granting access to the drone approach corridor in par. 0106).
Regarding Claim 16, Eyhorn as modified by Tantardini and Kopardekar teaches the air traffic control system of claim 13 (see Claim 13 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). Eyhorn further teaches further comprising: 
based on the feedback, detecting a new obstruction, and selecting another flying lane from the plurality of flying lanes (see at least sensor data revealing a new obstruction in par. 0206 and identifying a secondary drone approach corridor for the drone to use in par. 0207)
Eyhorn does not appear to explicitly teach the following, but Tantardini does teach:
update the database with the newly detected obstruction (see at least virtual air traffic control server (VATCS) being updated after a drone detects a new obstruction in par. 0065-0068, and continuously updating D-airways by the VATC based on new obstructions in par. 0219)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Eyhorn to incorporate the teachings of Tantardini wherein the virtual air traffic server stores a plurality of waypoints that are used to define predefined but continuously updated D-airways and stores whether each position has an obstacle or not in an obstacle map database. The motivation to incorporate the teachings of Tantardini would be to “maintain a risk level in case of crash in the area overflown within a predetermined safety limit.”

Regarding Claim 17, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management system of claim 16 (see Claim 16 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Eyhorn further teaches wherein the updates to the flight path and/or selection of the flying lane comprise a buffer distance from the new obstruction (see at least modifying stand-off distances to an obstruction when drone sensor data reveals a new obstruction is detected in par. 0206)
Regarding Claim 18, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management system of claim 16 (see Claim 16 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Eyhorn further teaches wherein the new obstruction is detected by the one or more drones based on hardware thereon and communicated to the air traffic control system (see at least drone control platform receiving sensor data from drone revealing a new obstruction in par. 0206 )
Regarding Claim 19, Eyhorn as modified by Tantardini and Kopardekar also teaches flying lane management system for implementing the method of Claim 9 (see Claim 9 analysis for rejection of the method).
Regarding Claim 20, Eyhorn as modified by Tantardini and Kopardekar also teaches flying lane management system for implementing the method of Claim 10 (see Claim 10 analysis for rejection of the method).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chambers et al (US 9488979) teaches a skymap database storing data for a plurality of flight corridors that is continuously updated with feedback from drones in flight 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./ 
Examiner, Art Unit 3664
/Ian Jen/Primary Examiner, Art Unit 3664